Judgment of Syracuse Municipal Court and order of Onondaga County Court reversed on the law and facts and a new trial granted in the Syracuse Municipal Court, with costs to the appellant to abide the event, upon the ground that the record presented questions of fact as to negligence and contributory negligence. All concur. (Appeal from a judgment of Syracuse Municipal Court, entered pursuant to order of Onondaga County Court which affirmed a judgment of Syracuse *753Municipal Court dismissing the complaint on motion made at the close of plaintiff’s ease, in an automobile negligence action.)
Present—McCum, P. J., Kimball, Williams, Bastow and Goldman, JJ.